                               IN THE DISTRICT COURT
                       OF THE SOUTHERN DISTRICT OF ILLINOIS

DEVONTE LINDSEY,                               )
                                               )
               Plaintiff,                      )
vs.                                            )       Case No. 18–cv–1166–JPG–DGW
                                               )
SHƖN COLLINS, TROY COMPTON,                    )
and STEVE HERNDON,                             )
                                               )
               Defendants.                     )

                                               ORDER

WILKERSON, Magistrate Judge:

       This matter comes before the Court on Defendants’ Motion for a HIPAA Protective Order.

(Doc. 24). The Court, being fully advised of the premises, hereby finds Defendants’ Motion is

GRANTED for the reasons stated herein:

       The motion seeks protection of medical records of Plaintiff, Devonte Lindsey, including

any requests for medical treatment. A protective order to restrict the use of records of healthcare

and medical treatment is in accord with the Health Insurance Portability and Accountability Act

(HIPAA), PL 104–191 (HR 3103). Rule 26 of the Federal Rules of Civil Procedure permits

litigants to seek an order to protect relevant and discoverable material. Defendants stipulate that

Plaintiff's medical records will only be used for the purposes of this litigation, and that a protective

order will secure Plaintiff's protected health information from unauthorized disclosure. The Court

finds that good cause exists for issuance of an order permitting disclosure of such information, and

that entry of this Order is appropriate pursuant to Federal Rule of Civil Procedure 26(c).

       During the course of this litigation, it may be necessary for the Parties or their attorneys to

disclose protected health information of Plaintiff, Devonte Lindsey, as that term is defined under




                                              Page 1 of 2
the Health Insurance Accountability and Portability Act (HIPAA) and the Federal Regulations

enacted pursuant to said Act. THEREFORE:

      (a)    All protected health information disclosed by any healthcare providers to these
             Parties shall be used for the sole purpose of preparing for or conducting this
             litigation, including, but not limited to investigation, consultation, discovery,
             depositions, trial preparation, trial, appeal, resolution, mediation, or uses incidental
             to the proceeding in the case and shall not be disclosed or revealed to anyone not
             authorized by this Protective Order.

      (b)    Protected health information pursuant to this Protective Order may include
             information related to sexually transmitted disease, genetic testing, HIV, behavioral
             or mental health services, and treatment for alcohol and drug abuse;

      (c)    Protected health information may be disclosed without further notice by any
             covered entity, hybrid entity, or healthcare provider to:

             (1)     The Parties, the Parties’ attorneys, experts, consultants, any witness retained
             or called by the Parties, treating physicians, healthcare      providers,    insurance
             carriers, or other entities from whom damages, compensation, or indemnity is
             sought and any entity performing, monitoring, or adjustment activities on behalf of
             such insurance carrier or other entity and/or their employees, agents, or third-party
             administrators for any of those involved in activities as permitted under 45 C.F.R.
             164.512, court reporters, copy services, as well as the support staff of all of the
             above.

             (2)     The Parties and each entity governed by this Order shall either destroy or
             return to the entity who originally produced it, all protected health information,
             including all copies made, provided, however, that said protected health
             information may be retained in the files of the entities listed in Paragraph (1) above
             and may be destroyed pursuant to their regular file retention policies so long as the
             protected health information is otherwise maintained in a secure environment.

SO ORDERED.

DATED: December 17, 2018




                                                    DONALD G. WILKERSON
                                                    United States Magistrate Judge




                                           Page 2 of 2
